


110 SRES 646 ATS: Recognizing and supporting the goals and

U.S. Senate
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		2d Session
		S. RES. 646
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mr. Shelby (for himself
			 and Mrs. Lincoln) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			September 22 (legislative day, September 17),
			 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing and supporting the goals and
		  ideals of National Runaway Prevention Month.
	
	
		Whereas the prevalence of running away from home and
			 homelessness among youths is staggering, with studies suggesting that between
			 1,600,000 and 2,800,000 youths live on the streets of the United States each
			 year;
		Whereas running away from home is widespread, and youths
			 aged 12 to 17 are at a higher risk of becoming homeless than adults;
		Whereas youths who run away from home most often have been
			 expelled from their homes by their families, have been physically, sexually, or
			 emotionally abused at home, have been discharged by State custodial systems
			 without adequate transition plans, or have been separated from their parents by
			 death and divorce, are too poor to secure their own basic needs, and are
			 ineligible or unable to access adequate medical or mental health
			 resources;
		Whereas effective programs that support runaway youths and
			 assist youths and their families in preventing youths from running away succeed
			 because of partnerships created among families, community-based human service
			 agencies, law enforcement agencies, schools, faith-based organizations, and
			 businesses;
		Whereas preventing youths from running away from home and
			 supporting youths in high-risk situations are priorities for families,
			 communities, and the Nation;
		Whereas the future well-being of the United States is
			 dependent on the opportunities provided for youths and families to acquire the
			 knowledge, skills, and abilities necessary for youths to develop into safe,
			 healthy, and productive adults;
		Whereas the National Network for Youth and its members
			 advocate on behalf of runaway and homeless youths and provide an array of
			 community-based support to address their critical needs;
		Whereas the National Runaway Switchboard provides crisis
			 intervention and referrals to reconnect runaway youths with their families and
			 to link youths to local resources that provide positive alternatives to running
			 away from home; and
		Whereas the National Network for Youth and the National
			 Runaway Switchboard are cosponsoring National Runaway Prevention Month in
			 November 2008 to increase public awareness of the life circumstances of youths
			 in high-risk situations, the need for safe, healthy, and productive
			 alternatives to running away, and the resources and support available for
			 youths, families, and communities: Now, therefore, be it
		
	
		That the Senate recognizes and
			 supports the goals and ideals of National Runaway Prevention Month.
		
